PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                         No. 09-7525
RAEFORD NATHANIEL MUNN,
             Defendant-Appellant.
                                      
        Appeal from the United States District Court
 for the Eastern District of North Carolina, at Wilmington.
            James C. Fox, Senior District Judge.
                    (7:01-cr-00008-F-1)

                Argued: December 3, 2009

                Decided: February 17, 2010

  Before KING, DUNCAN, and DAVIS, Circuit Judges.



Vacated and remanded by published opinion. Judge King
wrote the majority opinion, in which Judge Davis joined.
Judge Duncan wrote a dissenting opinion.
2                   UNITED STATES v. MUNN
                         OPINION

ARGUED: Daniel Micah Blau, ROBERT H. HALE, JR. &
ASSOCIATES, ATTORNEYS AT LAW, PC, Raleigh, North
Carolina, for Appellant. Anne Margaret Hayes, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Caro-
lina, for Appellee. ON BRIEF: Robert H. Hale, Jr., ROBERT
H. HALE, JR. & ASSOCIATES, ATTORNEYS AT LAW,
PC, Raleigh, North Carolina, for Appellant. George E. B.
Holding, United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appel-
lee.


                         OPINION

KING, Circuit Judge:

   Raeford Nathaniel Munn pursues this appeal from the dis-
trict court’s denial of his motion for a reduced sentence under
18 U.S.C. § 3582(c)(2). Munn’s motion was predicated on
Sentencing Guidelines Amendment 706, which revised the
Drug Quantity Table of section 2D1.1(c) by reducing the base
offense level applicable to cocaine base ("crack") offenses.
The court denied the motion on the ground that, because
Munn had been designated as a career offender under Guide-
lines section 4B1.1, Amendment 706 did not lower his appli-
cable guideline range and he was therefore ineligible for a
sentence reduction. The sole appellate contention being pur-
sued here is that Munn is eligible for a sentence reduction
under § 3582(c)(2) because the sentencing court — having
concluded that career offender status overrepresented Munn’s
criminal history — sentenced him according to the Drug
Quantity Table, which Amendment 706 altered. As explained
below, we conclude that Munn is eligible for a sentence
reduction and therefore vacate and remand.
                         UNITED STATES v. MUNN                              3
                                      I.

                                      A.

   In January 2001, Munn was charged in the Eastern District
of North Carolina, by way of information, with a single count
of distribution of fifty grams or more of crack, in contraven-
tion of 21 U.S.C. § 841(a)(1). Munn waived his right to be
indicted and pleaded guilty to the information, pursuant to a
written plea agreement, on January 22, 2001.

   On March 21, 2001, following Munn’s guilty plea, the pro-
bation officer prepared and submitted a Presentence Investi-
gation Report (the "PSR") to the sentencing court. On the
basis of Munn’s offense of conviction, the drug quantity
attributable to him (155.1 grams of crack), his managerial role
in the offense, and his prior criminal history, the PSR calcu-
lated his adjusted offense level at 36 and his criminal history
category as IV.1 The PSR recommended, however, that Munn
be deemed a career offender under Guidelines section 4B1.1
(the "Career Offender Provision") and that his offense level
and criminal history category be enhanced accordingly.2
Because Munn’s offense of conviction provided for a statu-
  1
     Both the PSR and the sentencing court applied the 2000 edition of the
Guidelines in calculating Munn’s advisory guideline range. Thus, our ref-
erences to the Guidelines are to the 2000 edition, unless indicated other-
wise.
   2
     Pursuant to the Career Offender Provision, a defendant is a career
offender if
      (1) [he] was at least eighteen years old at the time [he] committed
      the instant offense of conviction, (2) the instant offense of con-
      viction is a felony that is either a crime of violence or a con-
      trolled substance offense, and (3) [he] has at least two prior
      felony convictions of either a crime of violence or a controlled
      substance offense.
USSG § 4B1.1. According to the PSR, Munn qualified as a career
offender due to his 1987 conviction for assault with a deadly weapon and
his 1994 conviction for taking indecent liberties with a minor.
4                       UNITED STATES v. MUNN
tory maximum sentence of life imprisonment, see 21 U.S.C.
§ 841(b)(1)(A), the PSR recommended calculating his offense
level as 37 and his criminal history category as VI, see USSG
§ 4B1.1. After applying a three-level reduction for acceptance
of responsibility, the PSR recommended a total offense level
of 34 and a guideline range of 262 to 327 months.

   Prior to Munn’s sentencing hearing, each party moved for
a downward departure. On June 6, 2001, the Government
filed a motion requesting that the sentencing court, pursuant
to Guidelines section 5K1.1, depart from the guideline range
prescribed by the PSR on the basis of Munn’s substantial
assistance in the prosecution of others. Two days later, Munn
filed his response to the PSR. Most pertinent here, Munn
objected to his classification as a career offender, contending
that one of his prior convictions was not a crime of violence
for purposes of the Career Offender Provision. In the alterna-
tive, Munn moved for a downward departure under Guide-
lines section 4A1.3 (an "Overrepresentation Departure")
because his career offender status significantly overrepre-
sented his likelihood of recidivism.3 Importantly, neither
party’s motion specified the extent of the departure sought.

   At Munn’s sentencing hearing, conducted on June 13,
2001, the court first assessed and rejected Munn’s contention
that he did not qualify as a career offender. The court thus
adopted the PSR’s recommended offense level (34) and crimi-
nal history category (VI), as prescribed by the Career
Offender Provision. The court determined, however, that an
Overrepresentation Departure, as sought in Munn’s motion,
was warranted under Guidelines section 4A1.3 because "his
    3
   Section 4A1.3 authorizes the Overrepresentation Departure, providing
that a sentencing court may "consider a downward departure from the
guidelines" if the court "concludes that a defendant’s criminal history cate-
gory significantly over-represents the seriousness of a defendant’s crimi-
nal history or the likelihood that the defendant will commit further
crimes."
                        UNITED STATES v. MUNN                              5
criminal history category is overstated." J.A. 23.4 The court
also elected to grant the Government’s request for a substan-
tial assistance departure, pursuant to Guidelines section
5K1.1. At the conclusion of the sentencing hearing, the court
explained that it would "depart down 60 months by virtue [of]
the fact . . . that [Munn’s] criminal history overstates the seri-
ousness of his offense" and "depart down an additional 51
months honoring the Government’s 5K1 motion . . . , which
will result in a sentence of 151 months." Id. at 23–24. Offer-
ing no further explanation for the extent of either departure,
the court then sentenced Munn to 151 months of imprison-
ment, with five years of supervised release. Munn did not
appeal either his conviction or his sentence.

                                     B.

   On May 1, 2007, the Sentencing Commission promulgated
Amendment 706 to the Sentencing Guidelines. That Amend-
ment, addressing crack-related drug offenses, reduced by two
levels the base offense level assigned to each threshold quan-
tity of crack listed in the Drug Quantity Table (the "Crack
Guidelines"). See USSG § 2D1.1(c) (2007); USSG Supp. to
App. C, Amend. 706 (2007).5 Thereafter, the Commission
made Amendment 706 retroactive, effective March 3, 2008.
See USSG Supp. to App. C, Amend. 713 (2008).

  Accordingly, on July 24, 2009, Munn filed a post-
sentencing motion for a reduced sentence pursuant to 18
U.S.C. § 3582(c)(2).6 In his motion, Munn explained that his
   4
     Citations herein to "J.A. ___" refer to the contents of the Joint Appen-
dix filed by the parties in this appeal.
   5
     Prior to Amendment 706, there was a 100-to-1 disparity between crack
and powder cocaine ("cocaine") offenses, resulting in sentences for crack
offenses three to six times longer than for cocaine offenses involving
equal amounts of drugs. See Kimbrough v. United States, 128 S. Ct. 558,
566 (2007). Amendment 706 sought to remedy this disparity by lowering
the 100-to-1 ratio.
   6
     Section 3582(c) provides that a sentencing court may not modify a
term of imprisonment after its imposition, except that,
6                      UNITED STATES v. MUNN
151-month sentence was predicated on an offense of convic-
tion involving 155.1 grams of crack, which corresponded to
a base offense level of 34 under the then-applicable Crack
Guidelines. See USSG § 2D1.1(c)(3). Under Amendment 706,
however, Munn’s corresponding base offense level was
reduced to 32. See id. § 2D1.1(c)(4) (2007). According to
Munn, § 3582(c)(2) authorized the district court to reduce his
sentence because he was "sentenced to a term of imprison-
ment based on a sentencing range that has subsequently been
lowered." See 18 U.S.C. § 3582(c)(2). The Government
opposed Munn’s § 3582(c)(2) motion, however, contending
that his sentence was predicated on the Career Offender Pro-
vision rather than the Crack Guidelines, thereby rendering
him ineligible for a sentence reduction.

   The district court agreed with the Government, concluding
that Munn was ineligible for a reduced sentence under
§ 3582(c)(2) because Amendment 706 did not affect Munn’s
status as a career offender and therefore did not lower his
applicable guideline range. Because Munn was deemed ineli-
gible for a sentence reduction, the court concluded that it
lacked the authority to reduce his sentence and, on August 10,
2009, denied his § 3582(c)(2) motion. Munn thereafter filed
a timely notice of appeal, and we possess jurisdiction pursuant
to 28 U.S.C. § 1291.

                                    II.

  We review for abuse of discretion a district court’s decision
on whether to reduce a sentence under 18 U.S.C.

    in the case of a defendant who has been sentenced to a term of
    imprisonment based on a sentencing range that has subsequently
    been lowered by the Sentencing Commission . . . , upon motion
    of the defendant . . . , the court may reduce the term of imprison-
    ment, after considering the factors set forth in [18 U.S.C.
    § 3553(a)] to the extent that they are applicable, if such a reduc-
    tion is consistent with applicable policy statements issued by the
    Sentencing Commission.
18 U.S.C. § 3582(c)(2).
                    UNITED STATES v. MUNN                     7
§ 3582(c)(2). See United States v. Goines, 357 F.3d 469, 478
(4th Cir. 2004). We review de novo, however, a court’s con-
clusion on the scope of its legal authority under § 3582(c)(2).
See United States v. Dunphy, 551 F.3d 247, 250 (4th Cir.),
cert. denied, 129 S. Ct. 2401 (2009).

                              III.

  The sole issue before us on appeal is whether the district
court properly concluded that it lacked authority under 18
U.S.C. § 3582(c)(2) to reduce Munn’s sentence. As explained
below, the court misinterpreted the limits of its authority
when it denied Munn’s § 3582(c)(2) motion for a reduced
sentence.

                              A.

   We begin our analysis by examining the authority that
§ 3582(c)(2) grants a district court to modify a defendant’s
sentence. In general, a court lacks authority to modify a term
of imprisonment "once it has been imposed." 18 U.S.C.
§ 3582(c). Section 3582(c)(2), however, creates a limited
exception to the general rule, authorizing the court to modify
a defendant’s term of imprisonment if it was "based on a sen-
tencing range that has subsequently been lowered by the Sen-
tencing Commission." Id. § 3582(c)(2). Any such reduction
must be "consistent with applicable policy statements issued
by the Sentencing Commission." Id.

   The     applicable     policy     statement   implementing
§ 3582(c)(2), found in Guidelines section 1B1.10 (the "Policy
Statement"), provides that a reduction under § 3582(c)(2) "is
not authorized" if an amendment "does not have the effect of
lowering the defendant’s applicable guideline range." USSG
§ 1B1.10(a)(2)(B) (2008). The Policy Statement then sets
forth specific instructions for determining whether a particular
amendment lowered the applicable guideline range. Accord-
ing to the Policy Statement, "the [district] court shall deter-
8                      UNITED STATES v. MUNN
mine the amended guideline range that would have been
applicable to the defendant if the amendment[ ] . . . had been
in effect at the time the defendant was sentenced." Id.
§ 1B1.10(b)(1). Importantly, the Policy Statement instructs
that the court "shall substitute only the amendment[ ] . . . for
the corresponding guideline provisions that were applied
when the defendant was sentenced and shall leave all other
guideline application decisions unaffected." Id. In other
words, a defendant is ineligible for a reduced sentence if "the
amendment does not have the effect of lowering the defen-
dant’s applicable guideline range because of the operation of
another guideline or statutory provision." Id. § 1B1.10 cmt.
n.1.

   Together, § 3582(c)(2) and the Policy Statement make clear
that a defendant whose offense of conviction involved crack
is eligible for a reduced sentence only if Amendment 706
lowers the defendant’s applicable guideline range. See United
States v. Lindsey, 556 F.3d 238, 244 (4th Cir.), cert. denied,
130 S. Ct. 182 (2009). For example, a defendant who was
convicted of a crack offense but sentenced pursuant to a man-
datory statutory minimum sentence is ineligible for a reduc-
tion under § 3582(c)(2). See United States v. Hood, 556 F.3d
226, 235–36 (4th Cir.), cert. denied, 130 S. Ct. 321 (2009).
Similarly, and more pertinent here, a district court lacks the
authority to grant a motion for a reduced sentence under
Amendment 706 if the defendant seeking the reduction was
sentenced pursuant to the Career Offender Provision.7 In each
of those situations, the defendant’s applicable guideline range
was predicated on another statutory or Guidelines provision
— the mandatory minimum sentence and the Career Offender
Provision, respectively — rather than on the Crack Guide-
lines, such that Amendment 706 had no impact on the ulti-
mate sentence.
    7
  See, e.g., United States v. Perdue, 572 F.3d 288, 293 (6th Cir. 2009);
United States v. Martinez, 572 F.3d 82, 85 (2d Cir. 2009) (per curiam);
United States v. Sharkey, 543 F.3d 1236, 1239 (10th Cir. 2008).
                     UNITED STATES v. MUNN                      9
                               B.

   With this legal framework in mind, we turn to the issue
presented: Whether § 3582(c)(2) authorizes a district court to
grant a motion for a reduced sentence when the sentencing
court designated the defendant as a career offender but then
found that the career offender designation overrepresents his
criminal history. This is an issue of first impression in our cir-
cuit, and the other courts of appeals to face the question are
split on its resolution. Compare United States v. Tolliver, 570
F.3d 1062, 1066 (8th Cir. 2009) (concluding that defendant is
ineligible for sentence reduction in such situations), with
United States v. McGee, 553 F.3d 225, 228 (2d Cir. 2009)
(per curiam) (determining that career offender designation
does not bar sentence reduction if defendant’s ultimate sen-
tence is based on Crack Guidelines), and United States v.
Moore, 541 F.3d 1323, 1329–30 (11th Cir. 2008) (same).

                                1.

   Notwithstanding the established rule that a defendant
whose sentence was based entirely on the Career Offender
Provision is ineligible for an Amendment 706 sentence reduc-
tion, Munn contends that the district court erred in denying
his § 3582(c)(2) motion. Although Munn acknowledges that
the sentencing court initially designated him a career offender
and enhanced his base offense level and criminal history cate-
gory accordingly, he maintains that the Career Offender Pro-
vision did not determine his ultimate sentence. According to
Munn, the court instead applied the Crack Guidelines after
granting an Overrepresentation Departure — pursuant to
Guidelines section 4A1.3 — because the career offender clas-
sification overrepresented his criminal history. Munn insists
that the extent of the Overrepresentation Departure can be
explained only by reference to the Crack Guidelines that
would have applied but for his career offender classification.

  According to the 2000 edition of the Guidelines, Munn’s
base offense level for the distribution of 155.1 grams of crack
10                      UNITED STATES v. MUNN
was 34. See USSG § 2D1.1(c). After a two-level enhancement
for his managerial role in the offense and a three-level reduc-
tion for acceptance of responsibility, Munn’s total offense
level — without the career offender designation — would
have been 33. That offense level, coupled with a criminal his-
tory category of IV (Munn’s criminal history category before
he was designated a career offender), would have resulted in
a guideline range of 188 to 235 months. See id. Ch. 5, Pt. A
(Sentencing Table). According to Munn, the sentencing court,
being aware of this guideline range, chose to depart 60
months from the bottom of the career offender range (262 to
327 months) after finding that the career offender designation
overrepresented the seriousness of Munn’s criminal history.
The resulting sentence (202 months) fit squarely within what
otherwise would have been Munn’s applicable guideline
range (188 to 235 months). The court then granted the Gov-
ernment’s substantial assistance departure motion, imposing a
sentence of 151 months.

  In other words, Munn contends that the sentencing court
departed to both the lower offense level and the lower crimi-
nal history category that would have applied had the court not
designated him as a career offender.8 That offense level was
prescribed by the Crack Guidelines, which were subsequently
revised by Amendment 706. As a result, Munn contends that
   8
     The 2000 edition of the Sentencing Guidelines limited neither the type
nor the extent of departure available under section 4A1.3. As a result, a
sentencing court, after finding that the Career Offender Provision overre-
presented a defendant’s criminal history, was free to depart to a lower
offense level, a lower criminal history category, or both. See United States
v. Adkins, 937 F.2d 947, 952 (4th Cir. 1991); see also United States v.
Greger, 339 F.3d 666, 671 (8th Cir. 2003). At least one court has held
that, due to a 2003 guideline amendment limiting the extent of an Overre-
presentation Departure for career offenders to one criminal history cate-
gory, a sentencing court may no longer move vertically by offense level.
See United States v. Grier, 585 F.3d 138, 143 (3d Cir. 2009). Because
Munn was sentenced prior to the 2003 amendment, however, the sentenc-
ing court was plainly authorized to move vertically to a lower offense
level in granting the Overrepresentation Departure.
                    UNITED STATES v. MUNN                     11
his sentence was based on a guideline range later amended by
the Sentencing Commission, thereby rendering him eligible
for a reduced sentence.

    Munn’s contention finds support in decisions from the Sec-
ond and Eleventh Circuits. In United States v. McGee, the
Second Circuit recently addressed the issue we must now
resolve, that is, "the narrow question of whether a defendant
. . . , who at sentencing was designated a career offender but
granted a departure so that he was ultimately sentenced based
on the crack . . . guidelines, is eligible for a reduced sentence
pursuant to [Amendment 706]." 553 F.3d 225, 225–26 (2d
Cir. 2009) (per curiam). There, the sentencing court had des-
ignated McGee a career offender, but ultimately based his
sentence on the Crack Guidelines, finding that the career
offender classification overrepresented McGee’s criminal his-
tory. Years later, McGee filed a § 3582(c)(2) motion for a
reduced sentence, premised on Amendment 706. The district
court denied his motion, however, deeming him ineligible on
the basis of his status as a career offender.

   The Second Circuit disagreed with the district court, con-
cluding that McGee was eligible for a reduced sentence under
§ 3582(c)(2). See McGee, 553 F.3d at 230. The Second Cir-
cuit reasoned that § 3582(c)(2) and the accompanying Policy
Statement require only that a defendant’s sentence be "based
on" a subsequently amended guideline range. Id. at 228. With
respect to McGee, the sentencing court had explicitly refer-
enced — and selected a sentence within — the Crack Guide-
lines range that would have applied absent his career offender
designation. Id. at 227. Accordingly, that the sentencing court
took the intermediate step of classifying McGee as a career
offender did not bar a reduction under § 3582(c)(2), for the
Guidelines "do[ ] not preclude the possibility that a defendant
who was, even if by virtue of a departure, sentenced ‘based
on’ the crack guidelines would be eligible for a reduction." Id.
at 228. As a result, § 3582(c)(2) authorized the district court
to reduce McGee’s sentence. Id.
12                  UNITED STATES v. MUNN
   Moreover, in United States v. Moore, the Eleventh Circuit
observed that, when a district court grants an Overrepresenta-
tion Departure, "a reduction in sentence is within the district
court’s discretionary authority under § 3582(c)(2)." 541 F.3d
1323, 1330 (11th Cir. 2008). The court recognized and
explained that, so long as there is some "indication that the
[sentencing] court based [the defendant’s] sentence on the
guideline range that would have applied absent the career
offender designation," or some "basis for concluding that the
reduction of [the applicable] base offense level lowered the
sentencing range relied upon by the [sentencing] court in
determining his sentence," the defendant is eligible for a
reduced sentence under § 3582(c)(2). Id.

                              2.

   Notwithstanding the Second and Eleventh Circuits’ resolu-
tion of this issue, the Government contends that the district
court properly denied Munn’s § 3582(c)(2) motion, maintain-
ing that Munn is ineligible for a reduced sentence due to his
career offender designation. According to the Government,
Munn’s "applicable guideline range" for purposes of
§ 3582(c)(2) is the pre-departure range (here, the guideline
range prescribed by the Career Offender Provision), rather
than the post-departure range, reached after the court granted
the Overrepresentation Departure. Because Amendment 706
had no impact on the career offender guideline range, the
Government maintains that Munn is ineligible for a sentence
reduction.

   To support its appellate contention, the Government relies
primarily on its reading of the instructions in Guidelines sec-
tion 1B1.1, which specify how a sentencing court is to apply
the Guidelines in calculating a sentencing range (the "Appli-
cation Instructions"). According to the Application Instruc-
tions, the sentencing court must begin its calculation by
determining the base offense level under Guidelines Chapter
2 and then adjust that offense level for various factors speci-
                    UNITED STATES v. MUNN                    13
fied in Chapter 3. See USSG § 1B1.1(a)–(e). The Application
Instructions then require the court to calculate the defendant’s
criminal history category from Chapter Four. See id.
§ 1B1.1(f).

   Next, in the penultimate step of applying the Guidelines, a
sentencing court "[d]etermine[s] the guideline range in Part A
of Chapter Five that corresponds to the offense level and
criminal history category" and "[d]etermine[s] from Parts B
through G of Chapter Five the sentencing requirements and
options" for that particular guideline range. USSG
§ 1B1.1(g)–(h). It is at the first subpart of this step when the
sentencing court, according to the Government, arrives at a
defendant’s "applicable guideline range" for purposes of
§ 3582(c)(2) and the Policy Statement. The Government
emphasizes that several provisions of Chapter Five refer to
the defendant’s "applicable guideline range." See, e.g., id.
§ 5B1.1(a)(1) (authorizing probation if "the applicable guide-
line range is in Zone A of the Sentencing Table"); id.
§ 5G1.1(a) ("Where the statutorily authorized maximum sen-
tence is less than the minimum of the applicable guideline
range, the statutorily authorized maximum sentence shall be
the guideline sentence."). The Government thus maintains that
the sentencing court actually calculates the applicable guide-
line range when it applies Part A of Chapter Five during this
penultimate step.

   In the ultimate step of applying the Guidelines, the Appli-
cation Instructions direct a sentencing court to assess, inter
alia, whether Part K of Chapter Five warrants any departure
from the guideline range. See USSG § 1B1.1(i). The Applica-
tion Notes currently define a "departure" as the "imposition of
a sentence outside the applicable guideline range" or, for pur-
poses of an Overrepresentation Departure, the "assignment of
a criminal history category other than the otherwise applicable
criminal history category, in order to effect a sentence outside
the applicable guideline range." Id. § 1B1.1 cmt. n.1(E)
14                     UNITED STATES v. MUNN
(2008) (emphasis added).9 The Government posits that the
Application Instructions and the accompanying definition of
"departure" bolster its contention that a sentencing court
determines a defendant’s "applicable guideline range" before
granting an Overrepresentation Departure.

   The Government thus contends that the Application
Instructions, taken together, demonstrate that Munn is ineligi-
ble for a reduced sentence under § 3582(c)(2). According to
the Government, the sentencing court determined Munn’s
"applicable guideline range" after applying the Career
Offender Provision — and before granting the Overrepre-
sentation Departure. The Government asserts that all depar-
tures are outside the applicable guideline range, rendering the
Overrepresentation Departure a departure from (rather than a
departure to) the applicable guideline range. Under this sce-
nario, the fact that the sentencing court might have relied on
the Crack Guidelines in selecting the extent of the Overrepre-
sentation Departure is of no moment, for Munn’s "applicable
guideline range" was the range determined under the Career
Offender Provision. Because Amendment 706 had no effect
on that Provision, the Government contends that Munn is inel-
igible for a sentence reduction.

   The Eighth Circuit’s recent decision in United States v. Tol-
liver supports the Government’s position. See 570 F.3d 1062
(8th Cir. 2009). There, Tolliver had pleaded guilty to a crack
offense, and his PSR recommended a guideline range of 262
to 327 months, predicated on his career offender status. None-
theless, the Government recommended, pursuant to the plea
agreement, that the sentencing court select the guideline range
(188 to 235 months) that would have applied but for Tol-
liver’s career offender designation, and the court ultimately
  9
    In 2003, the Sentencing Commission revised the Guidelines to include
its definition of "departure." See USSG Supp. to App. C, Amend. 651
(2003). When Munn was sentenced in 2001, the Guidelines did not define
a "departure."
                        UNITED STATES v. MUNN                             15
imposed a 188-month sentence. Following the adoption of
Amendment 706, Tolliver moved for a reduced sentence
under § 3582(c)(2). The district court denied Tolliver’s
request, however, ruling that he was ineligible for a sentence
reduction because the amended Crack Guidelines did not alter
his status as a career offender.

   On appeal, the Eighth Circuit affirmed, concluding that the
district court lacked any authority to reduce Tolliver’s sen-
tence. See Tolliver, 570 F.3d at 1067. As the court of appeals
explained, Tolliver’s applicable guideline range, for purposes
of § 3582(c)(2) and the Policy Statement, "was established
after the [sentencing] court determined that [his] correspond-
ing guideline range as a career offender was 262-327 months,
but before the court departed from that range." Id. at 1066. In
reaching this conclusion, the court explained that "any post-
departure guideline range that the [sentencing] court might
have relied upon in determining the extent of Tolliver’s
departure was not the ‘applicable guideline range.’" Id. The
Eighth Circuit acknowledged the contrary ruling of the Sec-
ond Circuit in McGee, but posited that the McGee decision
had ignored the Application Instructions, which the Eighth
Circuit interpreted as showing that a defendant designated as
a career offender is ineligible for a reduced sentence — even
if he is then granted an Overrepresentation Departure. See id.
In short, the Eighth Circuit concluded that the designation of
a defendant as a career offender precludes a sentence reduc-
tion under § 3582(c)(2), even if the sentencing court ulti-
mately predicated the defendant’s sentence on the Crack
Guidelines.10
  10
     The Government, of course, relies extensively on the Eighth Circuit’s
decision in Tolliver. Notably, however, that court — in concluding that all
departures are departures from the applicable guideline range — attempted
to resolve an issue not presented by the facts before it, for the sentencing
court there had not granted an Overrepresentation Departure. Indeed, the
Eighth Circuit — apparently aware of this critical absence — also con-
cluded that the defendant was ineligible because his sentence "was explic-
itly based on a stipulation between the parties, and not on a sentencing
range that had subsequently been lowered." Tolliver, 570 F.3d at 1067
(internal quotation marks and alteration omitted). Thus, its criticism of the
Second Circuit’s ruling in McGee appears to be little more than dicta.
16                  UNITED STATES v. MUNN
                              C.

   Having carefully assessed this matter, we are constrained to
agree with the Second and Eleventh Circuits. That is, a defen-
dant’s career offender designation does not bar a § 3582(c)(2)
sentence reduction based on Amendment 706 if (1) the sen-
tencing court granted an Overrepresentation Departure from
the career offender guideline range, and (2) the court relied on
the Crack Guidelines in calculating the extent of the depar-
ture. Because those conditions are satisfied in this instance,
the district court was authorized under § 3582(c)(2) to reduce
Munn’s sentence.

                               1.

   As an initial matter — and contrary to the Government’s
contention — the Sentencing Guidelines do not compel the
conclusion that a sentencing court must determine a defen-
dant’s applicable guideline range before granting an Overre-
presentation Departure. Rather, the Application Instructions
indicate that, when the sentencing court granted Munn’s
request for an Overrepresentation Departure, it departed to the
applicable guideline range for purposes of § 3582(c)(2) and
the Policy Statement.

   Most importantly, the Application Instructions direct a sen-
tencing court to make any Overrepresentation Departure
before calculating the applicable guideline range. Thus, after
the sentencing court has applied Chapters Two and Three of
the Guidelines, it must "[d]etermine the defendant’s criminal
history category as specified in Part A of Chapter Four" and
"[d]etermine from Part B of Chapter Four any other applica-
ble adjustments." USSG § 1B1.1(f). Because the court cannot
calculate the applicable guideline range without first deter-
mining the defendant’s criminal history category, it follows
that the court has yet to arrive at the applicable guideline
range when it reaches this step of calculating the criminal his-
tory category, a point that the Government concedes. See Br.
                    UNITED STATES v. MUNN                    17
of Appellee 13 ("[The Application Instructions] provide[ ]
that a guideline range is determined in Part A of Chapter Five
. . . after determining the criminal history category and
accounting for other adjustments in Chapter Four."). Accord-
ingly, only after applying Parts A and B of Chapter Four can
a sentencing court calculate the defendant’s applicable guide-
line range under Chapter Five. See USSG § 1B1.1(g) (requir-
ing sentencing court to "[d]etermine the guideline range in
Part A of Chapter Five that corresponds to the offense level
and criminal history category determined above").

   Of note, Guidelines section 4A1.3, which authorizes the
Overrepresentation Departure, is contained in Part A of Chap-
ter Four. Notwithstanding that placement within the Guide-
lines, the Government would have us conclude that the
Sentencing Commission intended for a sentencing court to
apply section 4A1.3 only after determining the defendant’s
applicable guideline range under Chapter Five. Because of
section 4A1.3’s placement, however, the Commission most
likely intended for the court to grant an Overrepresentation
Departure before determining the applicable guideline range,
as part of its calculation of the criminal history category.
Indeed, it would make little sense for a sentencing court to
apply all of Chapter Four, except for an assessment of the
applicability of an Overrepresentation Departure, only to
return to that issue after determining the defendant’s applica-
ble guideline range from Chapter Five. At that point, if it
found an Overrepresentation Departure was warranted, the
court would have to recalculate "the guideline range in Part
A of Chapter Five that corresponds to the offense level and
criminal history category." USSG § 1B1.1(g). Rather, the
Application Instructions’ plain terms indicate that the sentenc-
ing court should apply all of Chapter Four, including any
Overrepresentation Departure under section 4A1.3, to calcu-
late the defendant’s criminal history category. As a result, the
Overrepresentation Departure, under the Application Instruc-
18                      UNITED STATES v. MUNN
tions, is a departure to, as opposed to a departure from, the
applicable guideline range.11

                                     2.

   The Government understandably emphasizes the Guide-
lines’ current definition of a "departure," which suggests that
an Overrepresentation Departure is a departure from the appli-
cable guideline range. See USSG § 1B1.1 cmt. n.1(E) (2008).
This definition, however, was only added to the Guidelines in
2003, as part of Amendment 651. See USSG Supp. to App.
C, Amend. 651 (2003). Hence, the Government seeks to
explain Munn’s 2001 sentencing by relying on a definition
inserted into the Guidelines more than two years later. As the
Guidelines manual under which Munn was sentenced did not
define a "departure," Amendment 651’s definition of that
term offers no assistance to a deconstruction of Munn’s origi-
nal sentencing.12

   Moreover, because we must apply the Guidelines edition in
effect when Munn was sentenced, see USSG § 1B1.11(a), the
Government is not entitled to rely, to Munn’s detriment, on
  11
      The Sentencing Commission did not place the Overrepresentation
Departure in Chapter Five of the Guidelines. Part K of that Chapter, enti-
tled "Departures," authorizes a sentencing court to impose a sentence out-
side the applicable guideline range in certain circumstances. See, e.g.,
USSG § 5K1.1 (authorizing departure when defendant provides substan-
tial assistance). Part K, however, makes no reference to an Overrepre-
sentation Departure. As a result, a sentencing court properly adhering to
the Application Instructions may grant an Overrepresentation Departure
only as part of Chapter Four, which the court applies before determining
the applicable guideline range. We are thus unpersuaded by the Eighth
Circuit’s conclusion in Tolliver that the Application Instructions effec-
tively define all departures as being outside the applicable guideline range.
   12
      The defendant in Tolliver was likewise sentenced well before the Sen-
tencing Commission revised the Guidelines to include the current defini-
tion of a "departure." See 570 F.3d at 1064–65. The Eighth Circuit,
however, failed to explain how it found a 2003 definition useful in deter-
mining how Tolliver had been sentenced years earlier.
                       UNITED STATES v. MUNN                           19
the after-the-fact definition of "departure," unless one of two
conditions is satisfied: (1) the Sentencing Commission desig-
nated Amendment 651 for retroactive application; or (2)
Amendment 651 was a "clarifying" — as opposed to a "sub-
stantive" — amendment. See United States v. Capers, 61 F.3d
1100, 1109 (4th Cir. 1995).13 Because the Commission did not
designate Amendment 651 for retroactive application, its
applicability in this matter depends on whether it is a "clarify-
ing," as opposed to a "substantive," amendment. And, as our
Judge Wilkins explained, an amendment that conflicts with
circuit precedent is a substantive amendment, even if it "is
designed merely to elucidate the original intent of the Com-
mission." United States v. Goines, 357 F.3d 469, 474 (4th Cir.
2004).

   When the Sentencing Commission adopted Amendment
651 in 2003 and thereby defined an Overrepresentation
Departure, the Commission did more than simply clarify the
Guidelines: It effected a significant change in the law of this
and nearly every other circuit. Prior to Amendment 651, sev-
eral circuits (including ours) had concluded that a sentencing
court, in applying Guidelines section 4A1.3 to a defendant
designated as a career offender, was free to depart both hori-
zontally (to a lower criminal history category) as well as verti-
cally (to a lower offense level). See supra note 8. Following
  13
     A clarifying amendment "merely clarifies what the Commission
deems the guidelines to have already meant," changing "nothing concern-
ing the legal effect of the guidelines." Capers, 61 F.3d at 1109 (internal
quotation marks omitted). Because a clarifying amendment works no sub-
stantive change in the operation of the Guidelines, a court must give such
an amendment effect on appeal, "even when the sentencing court uses an
edition of the guidelines manual that predated adoption of the amend-
ment." United States v. Goines, 357 F.3d 469, 474 (4th Cir. 2004) (citing
USSG § 1B1.11(b)(2)). A substantive amendment, on the other hand,
alters the Guidelines’ legal effect. Capers, 61 F.3d at 1110. As a result,
an appellate court is not entitled to apply a non-retroactive substantive
amendment adopted after the Guidelines edition used at a defendant’s sen-
tencing. See Goines, 357 F.3d at 474.
20                  UNITED STATES v. MUNN
the Commission’s adoption of Amendment 651, however, the
definition of the Overrepresentation Departure — in conjunc-
tion with that Amendment’s alterations to section 4A1.3 —
specifies that a sentencing court, in granting such a departure,
may assign only a lower criminal history category. See United
States v. Grier, 585 F.3d 138, 143 (3d Cir. 2009) ("[T]he
inclusion of criminal history category in the definition without
mention of offense level expresses the Commission’s intent to
preclude offense level departures under [section 4A1.3].").
Thus, Amendment 651’s definition of a departure, when
applied to a career offender, "reflect[s] [a] new policy
choice[ ] by the Commission" and necessarily changed the
law in this circuit, thereby rendering that portion of the
amendment substantive. Goines, 357 F.3d at 474. We are
therefore, under our precedent in Capers, not entitled to give
effect in this appeal to Amendment 651’s definition of a
departure. See 61 F.3d at 1110.

   Finally, if we were to deem Amendment 651 relevant, the
Guidelines would be rendered ambiguous on this point, as the
Application Instructions indicate that an Overrepresentation
Departure is to be made before calculating the applicable
guideline range, while the commentary to those instructions
— through its loose usage of the phrase "applicable guideline
range" — arguably suggests otherwise. The better course in
that situation would be to adhere to the specific, well-defined
chronology of the Application Instructions in determining
when a sentencing court calculates the applicable guideline
range. See Stinson v. United States, 508 U.S. 36, 38 (1993)
(observing that guideline commentary that "is inconsistent
with, or a plainly erroneous reading of, that guideline" is not
authoritative). Indeed, in the face of any such ambiguity, we
would be obliged to apply the rule of lenity and resolve the
conflict in the defendant’s favor. See United States v. Santos,
128 S. Ct. 2020, 2025 (2008) ("[The] venerable rule [of len-
ity] . . . vindicates the fundamental principle that no citizen
should be held accountable for a violation of a statute whose
commands are uncertain, or subjected to punishment that is
                    UNITED STATES v. MUNN                    21
not clearly prescribed."); see also United States v. Cutler, 36
F.3d 406, 408 (4th Cir. 1994) ("[T]he rule [of lenity] may be
applied in the context of the Sentencing Guidelines . . . .").

                               3.

   As the foregoing discussion demonstrates, we are left with
the Application Instructions’ plain text, which specifies that a
sentencing court applies all of Chapter Four — including sec-
tion 4A1.3 — before calculating a defendant’s applicable
guideline range. Therefore, when a court grants an Overrepre-
sentation Departure, the defendant’s applicable guideline
range is not predicated on his career offender designation.
Accordingly, an Amendment 706 sentence reduction is not
barred where the sentencing court, following an Overrepre-
sentation Departure, based the defendant’s ultimate sentence
on the Crack Guidelines. This rule not only flows from the
text of the Application Instructions, it also promotes the spe-
cific objective of Amendment 706: To provide relief to an
offender who was disadvantaged by the Crack Guidelines’
100-to-1 sentencing disparity.

   Here, there is a strong indication that the sentencing court
relied on the Crack Guidelines in calculating Munn’s final
sentence, for the 60-month Overrepresentation Departure
resulted in a sentence that, prior to the section 5K1.1 substan-
tial assistance departure, fell squarely within Munn’s
otherwise-applicable Crack Guideline range. That the court
made no explicit reference to the Crack Guidelines does not
compel us to conclude that it did not rely on those Guidelines
in sentencing Munn. Such a connection need not be explicitly
articulated, particularly in situations such as this, where the
only logical explanation for the extent of the court’s Overre-
presentation Departure — indeed, the only explanation, as the
Government offers no alternative — is that the departure was
correlated to the Crack Guidelines.

 Because Munn was thus burdened by the severe ratio that
Amendment 706 sought to correct, he is eligible to pursue a
22                     UNITED STATES v. MUNN
sentence reduction under § 3582(c)(2). The district court
therefore erred when it concluded that it lacked authority to
consider the merits of Munn’s motion for a reduced sentence.
In such circumstances, we vacate the judgment and remand so
that the court can determine whether to award such relief. See
Goines, 357 F.3d at 478 ("[Section 3582(c)(2)] is subject to
the discretion of the district court.").

                                   IV.

   Pursuant to the foregoing, we vacate the judgment of the
district court and remand for such other and further proceed-
ings as may be appropriate.

                                     VACATED AND REMANDED

DUNCAN, Circuit Judge, dissenting:

   I must respectfully dissent from the majority’s holding in
this case. Contrary to its conclusions, 18 U.S.C. § 3582(c)(2)
does not authorize a sentence reduction here because Amend-
ment 706 to the United States Sentencing Guidelines "does
not have the effect of lowering the defendant’s applicable
guideline range." U.S. Sentencing Guidelines Manual
§ 1B1.10(a)(2)(B) (2009) [hereinafter "USSG"].* Appellant
Raeford Munn’s applicable guideline range of 262-327
months would not have been lowered by Amendment 706
because his total offense level of 34 was calculated indepen-
dently from USSG § 2D1.1(c), the only section changed by
Amendment 706. See USSG Supp. to App. C, amend. 706

   *Under 18 U.S.C. § 3582(c)(2), the district court may reduce a sentence
based on Amendment 706 only "if such a reduction is consistent with
applicable policy statements issued by the Sentencing Commission." 18
U.S.C. § 3585(c)(2). The applicable policy statement provides: "A reduc-
tion in the defendant’s term of imprisonment is not consistent with this
policy statement and therefore is not authorized under 18 U.S.C.
3582(c)(2) if . . . [Amendment 706] does not have the effect of lowering
the defendant’s applicable guideline range." USSG § 1B1.10(a)(2).
                    UNITED STATES v. MUNN                      23
(2007). Even though the district court downwardly departed
from that range under USSG §§ 4A1.3 and 5K1.1, and even
assuming that the court considered section 2D1.1(c) when cal-
culating this departure, still Munn’s applicable guideline
range of 262-327 months from which the court departed
would not have been lowered by Amendment 706. I must
therefore respectfully dissent.

   The majority reaches a different conclusion by reasoning
that the district court could not have departed from Munn’s
applicable guideline range of 262-327 months because USSG
§ 4A1.3 precedes Chapter 5, where Munn’s applicable guide-
line range was finally determined. In doing so, the majority
misinterprets both USSG §§ 4A1.3 and 1B1.1. Captioned
"Application Instructions," section 1B1.1 provides that courts
are to apply the provisions of the Manual in the following
order:

    (a) Determine, pursuant to § 1B1.2 (Applicable
    Guidelines), the offense guideline section from
    Chapter Two (Offense Conduct) applicable to the
    offense of conviction. See § 1B1.2.

    (b) Determine the base offense level and apply any
    appropriate specific offense characteristics, cross ref-
    erences, and special instructions contained in the
    particular guideline in Chapter Two in the order
    listed.

    (c) Apply the adjustments as appropriate related to
    victim, role, and obstruction of justice from Parts A,
    B, and C of Chapter Three.

                              ...

    (f) Determine the defendant’s criminal history cate-
    gory as specified in Part A of Chapter Four. Deter-
24                  UNITED STATES v. MUNN
     mine from Part B of Chapter Four any other
     applicable adjustments.

     (g) Determine the guideline range in Part A of Chap-
     ter Five that corresponds to the offense level and
     criminal history category determined above.

     (h) For the particular guideline range, determine
     from Parts B through G of Chapter Five the sentenc-
     ing requirements and options related to probation,
     imprisonment, supervision conditions, fines, and res-
     titution.

     (i) Refer to Parts H and K of Chapter Five, Specific
     Offender Characteristics and Departures, and to any
     other policy statements or commentary in the guide-
     lines that might warrant consideration in imposing
     sentence.

USSG § 1B1.1 (2000). Because these instructions mention
Part A of Chapter 4 before Part A of Chapter 5, the majority
concludes that "the Application Instructions direct a sentenc-
ing court to make any Overrepresentation Departure [under
USSG § 4A1.3] before calculating the applicable guideline
range." Maj. Op. at 16. I believe this interpretation to be
incorrect for two reasons.

   First, USSG § 4A1.3 itself belies the majority’s conclusion.
Captioned "Adequacy of Criminal History Category (Policy
Statement)," that section in the 2000 edition provides: "If reli-
able information indicates that the criminal history category
does not adequately reflect the seriousness of the defendant’s
past criminal conduct or the likelihood that the defendant will
commit other crimes, the court may consider imposing a sen-
tence departing from the otherwise applicable guideline
range." USSG § 4A1.3 (2000) (emphasis added). This lan-
guage clearly assumes that section 4A1.3 should be applied
while determining what sentence to impose after having cal-
                    UNITED STATES v. MUNN                    25
culated the applicable guideline range, and not while deter-
mining the criminal history category before having calculated
the applicable guideline range. The contrary interpretation,
illogically, gives the sentencing court no applicable guideline
range from which to depart.

   Second, USSG § 1B1.1 does not support the majority’s
conclusion. Subsection (f) of that section does not state,
"Apply Part A of Chapter 4," but rather, "Determine the
defendant’s criminal history category as specified in Part A of
Chapter Four." USSG § 1B1.1(f). Given the language quoted
above, USSG § 4A1.3 does not involve calculating a criminal
history category but instead involves imposing a particular
sentence. Thus, subsection (f) does not in fact require apply-
ing USSG § 4A1.3 before proceeding to Chapter 5. Instead,
the relevant instruction does not come until subsection (i),
which provides: "Refer to . . . any other policy statements or
commentary in the guidelines that might warrant consider-
ation in imposing sentence." USSG § 1B1.1(i). Thus, given
the language of USSG §§ 1B1.1 and 4A1.3, I would find that
the Commission did not intend for the court to grant an Over-
representation Departure before determining the applicable
guideline range.

   I would affirm for these reasons alone. However, even
assuming that the majority correctly interpreted the guide-
lines, this case should still be remanded for the district court
to clarify whether Munn’s sentence was based on USSG
§ 2D1.1(c), the only section changed by Amendment 706.
See, e.g., United States v. Sidella, 469 F.2d 1079, 1081 (4th
Cir. 1972) (remanding the sentence for clarification); United
States v. Mintz, 276 F. App’x 334, 336 (4th Cir. 2008) (same).
The majority assumes that Munn’s sentence was based on
USSG § 2D1.1(c) because (1) the district court chose to
depart 60 months from the bottom of the career offender
range (262-327 months), and because (2) the resulting sen-
tence (202 months) fit squarely within what otherwise would
have been Munn’s applicable guideline range (188-235
26                   UNITED STATES v. MUNN
months). Yet, when determining the extent of departure under
USSG § 4A1.3, the district court could easily have considered
a different criminal history category and/or offense level
rather than the base offense level provided under section
2D1.1(c). See USSG § 4A1.3 ("In considering a departure
under this provision, the Commission intends that the court
use, as a reference, the guideline range for a defendant with
a higher or lower criminal history category, as applicable.").
For example, the district court could have departed from crim-
inal history category VI to criminal history category of III and
still reached the same guideline range of 188-235 months. If
it had done so, Munn’s sentence would not be based on USSG
§ 2D1.1(c). Cf. United States v. Wilson, No. 08-15102, 2009
WL 2952154, at *1 (11th Cir. Sept. 16, 2009). Given the
ambiguous record before us, we should simply decline to
assume that Munn’s sentence was based on USSG § 2D1.1(c)
and instead, remand the matter to afford the district court the
opportunity to clarify the bases of its sentencing decisions.

   Because I do not believe that the guidelines, read either tex-
tually or holistically, support the majority’s interpretation, and
because even if that were not the case the record does not sup-
port the assumptions it makes about the district court’s con-
clusions, I must respectfully dissent.